          Case 1:21-cr-00175-TJK Document 61 Filed 04/15/21 Page 1 of 2




                           My Brother’s Honor and Leadership


        Being a twin is something very few understand and get to experience. For the first 18
years of our lives, we spent nearly every waking moment with each other. This created a unique
bond that can’t be replaced by a loyal friend or family member. Everything we accomplished,
we accomplished together. The crowning achievement of our teamwork and competitive drive
with one another was becoming Eagle Scouts. Our Eagle Scout projects were at The Children’s
Home which is a community for children that have experienced a traumatic or abused
childhood. We replaced a portion of a barn roof and enhanced the Equestrian area to give the
children a better area and more room to bond with the horses. Three days after graduating
high school, Charley was sent to Paris Island for Marine BASIC after enlisting as Infantry 0311.
His leadership abilities would shine as he was awarded team leader and deployed twice to Iraq
on 7-month deployments. He would exit as a Corporal with an Honorable Discharge. One of the
men in his units was awarded a Contract with XE security services and encouraged Charley to
apply. My brother did and was then cleared for a Top-Secret Security Clearance under a
contract through the Department of State. He contracted for nearly 5 years on multiple
deployments. I will never forget seeing true leadership and selflessness at work when he
attempted to save a mans life during a snowboard trip at Winterplace, West Virginia in
        2015. We were heading up a ski lift when we saw a man with his legs sticking straight up
in the air after hitting a tree. We snowboarded down a double black diamond trail to reach him
and a group of ski patrol members had an oxygen mask on him. Charley quickly asked to be
updated on the situation and no one was willing to do anything. The man’s eyes were lifeless,
and his breathing was short and quick. Charley is certified in combat lifesaving so took
ownership as the ski patrol just sat there in shock unwilling to do anything. My brother and I
alone started to lift the body of the man to put him on the stretcher to take to the bottom of
the mountain. His instructions were clear not to move the legs as he was in a paralyzed
position. That would be ignored as one of the ski patrol members erratically pushed his legs
down with a crack. I checked a pulse and yelled “HE’S NOT BREATHING” and Charley started
immediately giving mouth to mouth. It was too late by the time we got to the bottom of the
mountain as the actions (and lack thereof) of the ski patrol undoubtedly prevented any chance
of survival. Charley has never run away from a challenge or call to action and he is the first take
ownership of any challenge that is thrown his way. This is seen again in his leadership skills in
searching for the missing girl in Denton, NC. His dog, Blitz has been trained to hunt, search,
retrieve and has one medals in Dock Diving competitions. Charley led the search expedition and
his dog brought back missing clothes during the search in the woods in Denton.
       Charley is an incredible father and gives an outstanding structured environment for his
son, Sawyer. Sawyer is a polite, loving boy who looks up to his father and is very obedient. He
keeps his room organized and does not interrupt. Last week, my heart broke after spending




                                           EXHIBIT D
          Case 1:21-cr-00175-TJK Document 61 Filed 04/15/21 Page 2 of 2




time with him. He was playing with his trains on the table and there were boxes in the way of
where he was trying to play. Sawyer said: “Uncle Liam, can you please move this box for me so I
can play here?” I responded: “Of course Sawyer. Thank you for asking and saying please, that is
very polite of you.” Sawyer then said: “I always say Please because Dad always says Please.”
That moment was the biggest stab to my heart I have ever felt in that his dad is not home to
provide him this structured and loving environment.
        Charles Donohoe is not a flight risk and not a danger to anyone. He has never turned his
back on his duty to the country, never fled responsibility, never hurt anyone, and never
betrayed trust. Charles Donohoe is an honorable American Citizen that has selflessly served the
United States of America and served his Community. I swear, on my honor, that Charles
Donohoe is an Honorable man and had no intent to harm anyone or has any intent to flee his
responsibility in a court of law to stand trial. He has never turned his back on his duties in the
Military or as a Civilian Contractor to fight and protect American Citizens. He has selflessly
served his community, before and after the events of January 6th. On a final note, I will end this
statement with the Scout Oath that we both have sworn to uphold as Eagle Scouts:
                                              On my honor
                                            I will do my best
                                             to do my duty
                                         to God and my country
                                              and to obey
                                             the Scout Law;
                                          To help other people
                                               at all times;
                                             To keep myself
                                            physically strong,
                                            mentally awake,
                                          and morally straight.


       Liam Donohoe
       Identical Twin Brother
       04/15/2021
